Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 1 of 31
                                                                         Page 1 of
                                     31


                    UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF CONNECTICUT
____________________________________
                                     )
IN RE:                               )    CHAPTER 11
                                     )
O.W. BUNKER HOLDING NORTH            )    CASE No. 14-51720 (JAM)
       AMERICA INC., et al.,         )
                                     )
            DEBTORS.                 )    ECF Nos. 1530 and 1534
____________________________________)

                                           APPEARANCES

Eric Henzy, Esq.                                                 Michael R. Enright, Esq.
Zeisler & Zeisler, P.C.                                          Patrick M. Birney, Esq.
10 Middle Street                                                 Robinson & Cole LLP
Bridgeport, CT 06605                                             280 Trumbull Street
                                                                 Hartford, CT 06103

Michael M. Parker, Esq.                                          Natalie D. Ramsey, Esq
Steve A. Peirce, Esq.                                            Davis Lee Wright, Esq.
Norton Rose Fulbright US LLP                                     Robinson & Cole LLP
300 Convent Street, Suite 2200                                   1000 N. West Street
San Antonio, Texas 78205                                         Wilmington, DE 19801

Attorneys for Nustar Energy Services, Inc.               Attorneys for O.W. Bunker USA Inc.
and Nustar Terminals Marine Services N.V.                Liquidating Trust and O.W. Bunker USA

    MEMORANDUM OF DECISION: (i) GRANTING IN PART AND DENYING IN PART
              NUSTAR’S MOTION FOR SUMMARY JUDGMENT; AND
       (ii) DENYING IN PART AND GRANTING IN PART OWB USA TRUST’S
                     MOTION FOR SUMMARY JUDGMENT

     I.      Introduction

          On November 13, 2014, O.W. Bunker Holding North America Inc. (“OWB Holding”),

O.W. Bunker North America Inc. (“OWB NA”), and O.W. Bunker USA, Inc.1 (“OWB USA”),

filed petitions for relief under Chapter 11 of the Bankruptcy Code. At the time of the filing of



1
 OWB USA’s corporate parent is O.W. Bunker A/S, a corporation organized under the laws of the Denmark.
Declaration of Hamish Allanson in Support of the OWB USA Motion for Summary Judgment ¶ 4 (the “Allanson
Decl.,” ECF No. 1536).
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 2 of 31
                                                                         Page 2 of
                                     31


the petitions, OWB NA and OWB USA conducted the United States operations of an

international group of global marine fuel companies (collectively, the “OW Bunker Group”)

which provided fuel oil (the “bunkers” or “bunker fuel”) to marine vessels. See Debtors’ Joint

Disclosure Statement with Respect to Debtors’ Liquidation Plans (ECF No. 1018).

          On December 15, 2015, the Court entered an Order Confirming the Debtors' First

Modified Liquidation Plans and Kelly Beaudin Stapleton was appointed as the Liquidating

Trustee of the OWB NA Liquidating Trust (the “OWB NA Trust”) and the OWB USA

Liquidating Trust (the “OWB USA Trust”). Prior to the confirmation of the Debtors’ First

Modified Liquidation Plans, NuStar Energy Services, Inc. (“NuStar Services”) filed a proof of

claim against OWB USA, asserting it is entitled to an allowed priority administrative expense

claim of $6,476,246.17 pursuant to 11 U.S.C. § 503(b)(9).2 NuStar Terminals Marine Services

N.V. (“NuStar Terminals,” together with NuStar Services, “NuStar”) also filed a proof of claim

against OWB USA, asserting it is entitled to an allowed priority administrative expense claim of

$2,456,997.27 pursuant to section 503(b)(9). On August 20, 2015, the Debtors objected to

NuStar’s Proofs of Claim (the “Debtors’ Objection to Claims 5 and 6,” ECF No. 53).

         NuStar’s administrative expense claims are the subject of two motions for summary

judgment; the first filed by NuStar and the second by OWB USA Trust.3 NuStar claims that

NuStar Services and NuStar Terminals are entitled, as a matter of law, to administrative expense

claims for delivery of bunker fuel to the thirteen marine vessels defined below (collectively, the

“Vessels”).4 The OWB USA Trust objects to NuStar’s assertion, and claims, as a matter of law,


2
  All references to the “Bankruptcy Code,” “section,” or “§” refer to Title 11 of the United States Code, 11 U.S.C. §
et seq., as amended by the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005, Pub. L. No. 109-8
(“BAPCPA”).
3
  The “NuStar MSJ,” (ECF No. 1530) and the “OWB USA MSJ,” (ECF No. 1534). The NuStar MSJ and the OWB
USA MSJ are collectively referred to as the “Motions for Summary Judgment”.
4
  The Vessels are also referred to with the term “Vessel Interests.” See, e.g., NuStar-OWB USA Stipulation, 5 n.16
(ECF No. 1523).

                                                          2
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 3 of 31
                                                                         Page 3 of
                                     31


that the Debtors did not receive the bunker fuel and therefore NuStar Services’ and NuStar

Terminals’ administrative expense claims should be recharacterized as general unsecured claims.

NuStar and the OWB USA Trust submitted an extensive joint stipulation of facts with respect to

the Motions for Summary Judgment.5 NuStar and the OWB USA Trust assert that the only

disputed issue to be decided is whether the bunker fuel was “received by” OWB USA.

        The purchase and delivery of the bunker fuel was accomplished through multiple parties and

governed by several contracts. When the Vessels ordered bunker fuel, OWB USA ultimately

fulfilled those orders by contracting with NuStar to deliver the bunker fuel to the Vessels. In the

contracts between the OW Bunker Group and the Vessels, the OW Bunker Group was the “Seller”

and each Vessel was the “Buyer.”6 In the contracts between NuStar and OWB USA, NuStar was the

“Seller” and OWB USA was the “Buyer.”7

        The parties have not presented, and the Court has not found, controlling case law

specifically addressing the issue of “receipt” by a debtor in circumstances such as those

presented in this case. The Motions for Summary Judgment focus on the issues of transfer of title,

risk of loss, and delivery of the bunker fuel at each Vessel flange to determine whether OWB USA

“received” the bunker fuel. However, addressing those issues does not answer the question of

whether NuStar is entitled to an administrative expense claim. The Court must instead focus on the



5
  See ECF No. 1523 (the “NuStar-OWB USA Stipulation”); see also ECF No. 1531 (the “NuStar Supplement to
ECF No. 1523”); ECF No. 1537 (the “OWB USA Trust’s Supplement to ECF No. 1523”); ECF No. 1557 (the
“NuStar Second Supplement to ECF No. 1523”); and ECF 1564 (the “OWB USA Trust’s Statement in Opposition
to the NuStar Supplement to ECF No. 1523,” which does not address the NuStar Second Supplement).
6
  The OW Bunker Group Terms and Conditions of sale for Marine Bunkers, Edition 2013 (the “OW Bunker Group
Terms”), applied to the contracts between the OW Bunker Group, which includes OWB USA, and the entity
purchasing bunker fuel from the OW Bunker Group. Id. at ¶ 12 and attached as Exhibit SF-26. The parties define
the OW Bunker Terms as the OWB USA GTCs. The Court believes that the term OWB USA GTCs could be
interpreted to apply only to OWB USA, which it does not, and therefore will refer throughout this decision to the
OW Bunker Group Terms and Condition of sale of Marine Bunkers, Edition 2013, as the OW Bunker Group Terms.
7
  The NuStar Services and NuStar Terminals General Terms and Conditions (“NuStar GTCs”), applied to, and
governed the NuStar-OWB USA Vessel Fuel Contracts between NuStar Services and NuStar Terminals and OWB
USA, respectively. Id. at ¶ 11. The NuStar GTCs are attached to the NuStar-OWB USA Stipulation as Exhibit SF-
29 and SF-32.

                                                        3
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 4 of 31
                                                                         Page 4 of
                                     31


case law addressing the definition of “receipt” under section 503(b)(9) and the contracts between the

OW Bunker Group and the Vessels in order to determine whether OWB USA “received” the bunker

fuel.

    II.      Undisputed Facts

             The OW Bunker Group Transactions with the Vessels and the NuStar Transactions
             with the Vessels8

          The parties agree that NuStar Services delivered bunker fuel to twelve vessels pursuant to its

contracts with OWB USA, and that NuStar Terminals delivered bunker fuel to one vessel pursuant to

its contract with OWB USA. NuStar and OWB USA also agree that the bunker fuel supplied by

NuStar Services and NuStar Terminals constituted “goods” within the meaning of § 503(b)(9).

NuStar and OWB USA further agree that each delivery of bunker fuel occurred within the twenty

day period before the petition date and that OWB USA never had physical possession of the bunker

fuel that is the subject of NuStar’s alleged administrative expense claims. The facts surrounding the

delivery of the bunker fuel to each Vessel, along with the amount of NuStar’s alleged administrative

expense claims, are detailed below.

                     1. The “Navegantes Express” – Alleged Claim for $651,752.94

          The Navegantes Express initially ordered bunker fuel from Hapag-Lloyd

Aktiengesellschaft (“Hapag-Lloyd”), which ordered bunker fuel from OW Germany GMBH

(“OW Germany”), which then ordered from OWB USA.9 On October 13, 2014, OWB USA

entered into a contract with NuStar Services to have NuStar Services deliver bunker fuel to the

Navegantes Express.10 On October 25, 2014, NuStar Services delivered the bunker fuel to the

Navegantes Express.11 On November 4, 2014, NuStar Services sent an invoice and the Marine


8
  See generally, NuStar-OWB USA Stipulation, 14 at Table 2; ¶¶ 47-81.
9
  NuStar-OWB USA Stipulation, ¶ 48.
10
   Id.; see id. at Ex. SF-1.
11
   Id. at ¶ 48.

                                                       4
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 5 of 31
                                                                         Page 5 of
                                     31


Fuel Delivery Note to OWB USA, allowing OWB USA to confirm that delivery was as

ordered.12

                        2. The “Wellington Express” – Alleged Claim for $628,868.79

         The Wellington Express initially ordered bunker fuel from Hapag-Lloyd, which ordered

bunker fuel from OW Germany, which then ordered from OWB USA.13 On October 13, 2014,

OWB USA entered into a contract with NuStar Services to have NuStar Services deliver bunker

fuel to the Wellington Express.14 On October 26, 2014, NuStar Services delivered the bunker

fuel to the Wellington Express.15 On November 4, 2014, NuStar Services sent an invoice and the

Marine Fuel Delivery Note to OWB USA, allowing OWB USA to confirm that delivery was as

ordered.16

                        3. The “COSCO Haifa” – Alleged Claim for $795,650.68

         The COSCO Haifa initially ordered bunker fuel from COSCO Petroleum Ptd Ltd.

(“COSCO Petroleum”), which ordered bunker fuel from Chimbusco Americas, Inc., which

ordered bunker fuel from O.W. Bunker Far East (“OW Far East”), which then ordered from

OWB USA.17 On October 28, 2014, OWB USA entered into a contract with NuStar Services to

have NuStar Services deliver bunker fuel to the COSCO Haifa.18 On November 1, 2014, NuStar

Services delivered the bunker fuel to the COSCO Haifa.19 On November 10, 2014, NuStar

Services sent an invoice and the Marine Fuel Delivery Note to OWB USA, allowing OWB USA

to confirm that delivery was as ordered.20


12
   Id. at ¶ 50; see id. at Ex. SF-3.
13
   Id. at ¶ 49.
14
   Id.; see id. at Ex. SF-2.
15
   Id. ¶ 49.
16
   Id. at ¶ 50; see id. at Ex. SF-4.
17
   Id. at ¶ 52.
18
   Id.; see id. at Ex. SF-5.
19
   Id. at ¶ 52.
20
   Id. at ¶ 54; see id. at Ex. SF-7.

                                                  5
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 6 of 31
                                                                         Page 6 of
                                     31


                        4. The “COSCO Venice” – Alleged Claim for $790,701.48

         The COSCO Venice initially ordered bunker fuel from COSCO Petroleum, which

ordered bunker fuel from Chimbusco Americas, Inc., which ordered bunker fuel from OW Far

East, which then ordered from OWB USA.21 On October 21, 2014, OWB USA entered into a

contract with NuStar Services to have NuStar Services deliver bunker fuel to the COSCO

Venice.22 On October 27, 2014, NuStar Services delivered the bunker fuel to the COSCO

Venice.23 On November 5, 2014, NuStar Services sent an invoice and the Marine Fuel Delivery

Note to OWB USA, allowing OWB USA to confirm that delivery was as ordered.24

                        5. The “Norwegian Jewel” – Alleged Claim for $890,855.27

         The Vessel Interests for the Norwegian Jewel ordered bunker fuel from OWB USA on

October 20, 2014.25 OWB USA entered into a contract with NuStar Services to have NuStar

Services deliver the bunker fuel to the Norwegian Jewel.26 On October 25, 2014, NuStar

Services delivered the bunker fuel to the Norwegian Jewel.27 On November 5, 2014, NuStar

Services sent an invoice and the Marine Fuel Delivery Note to OWB USA, allowing OWB USA

to confirm that delivery was as ordered.28

                        6. The “Hellas Glory” – Alleged Claim for $905,696.22

         The Hellas Glory ordered bunker fuel from OW Swiss, which then ordered from OWB

USA.29 On October 14, 2014, OWB USA entered into a contract with NuStar Services to have




21
   Id. at ¶ 53.
22
   Id.; see id. at Ex. SF-6.
23
   Id. at ¶ 53.
24
   Id. at ¶ 54; see id. at Ex. SF-8.
25
   Id. at ¶ 56.
26
   Id.; see id. at Ex. SF-9.
27
   Id. at ¶ 56.
28
   Id. at ¶ 57; see id. at Ex. SF-10.
29
   Id. at ¶ 59.

                                                  6
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 7 of 31
                                                                         Page 7 of
                                     31


NuStar Services deliver bunker fuel to the Hellas Glory.30 On October 26, 2014, NuStar

Services delivered the bunker fuel to the Hellas Glory.31 On November 5, 2014, NuStar Services

sent an invoice and the Marine Fuel Delivery Note to OWB USA, allowing OWB USA to

confirm that delivery was as ordered.32

                        7. The “Global Leader” – Alleged Claim for $512,557.31

         The Global Leader ordered bunker fuel from NYK Trading Corp. o/b/o Nippon Kaisha

Line, Ltd. (“NYK Trading”), which then ordered from OWB USA.33 On October 21, 2014,

OWB USA entered into a contract with NuStar Services to have NuStar Services deliver bunker

fuel to the Global Leader.34 On October 25, 2014, NuStar Services delivered the bunker fuel to

the Global Leader through a Chemoil Charter service.35 On November 7, 2014, NuStar Services

sent an invoice and the Marine Fuel Delivery Note to OWB USA, allowing OWB USA to

confirm that delivery was as ordered.36

                        8. The “Waregem” – Alleged Claim for $520,571.54

         The Waregem ordered bunker fuel from OWB USA, and on November 5, 2014, OWB

USA entered into a contract with NuStar Services to have NuStar Services deliver bunker fuel to

the Waregem.37 On November 6, 2014, NuStar Services delivered the bunker fuel to the

Waregem.38 On November 10, 2014, NuStar Services sent an invoice and the Marine Fuel

Delivery Note to OWB USA, allowing OWB USA to confirm that delivery was as ordered.39



30
   Id.; see id. at SF-11.
31
   Id. at ¶ 59.
32
   Id. at ¶ 60; see id. at Ex. SF-12.
33
   Id. at ¶ 62.
34
   Id.; see id. at Ex. SF-13.
35
   Id. at ¶ 62.
36
   Id. at ¶ 63; see id. at Ex. SF-14.
37
   Id. at ¶ 65; see id. at Ex. SF-15.
38
   Id. at ¶ 65.
39
   Id. at ¶ 66; see id. at Ex. SF-16.

                                                  7
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 8 of 31
                                                                         Page 8 of
                                     31




                        9. The “Elka Angelique” – Alleged Claim for $261,449.45

         The Elka Angelique ordered bunker fuel from OW UK, which then ordered from OWB

USA.40 On October 21, 2014, OWB USA entered into a contract with NuStar Services to have

NuStar Services deliver bunker fuel to the Elka Angelique.41 On October 27, 2014, NuStar

Services delivered the bunker fuel to the Elka Angelique.42 On October 30, 2014, NuStar

Services sent an invoice and the Marine Fuel Delivery Note to OWB USA, allowing

OWB USA to confirm that delivery was as ordered.43

                        10. The “Jo Ilex” – Alleged Claim for $267,664.11

         The Jo Ilex ordered bunker fuel from Bergen Bunkers, which then ordered from OWB

USA.44 On October 21, 2014, OWB USA entered into a contract with NuStar Services to have

NuStar Services deliver bunker fuel to the Jo Ilex.45 On October 30, 2014, NuStar Services

delivered the bunker fuel to the Jo Ilex.46 On November 4, 2014, NuStar Services sent an

invoice and the Marine Fuel Delivery Note to OWB USA, allowing OWB USA to confirm that

delivery was as ordered.47

                        11. The “Oste” – Alleged Claim for $197,045.68

         The Oste ordered bunker fuel from OWB USA, and on October 28, 2014, OWB USA

entered into a contract with NuStar Services to have NuStar Services deliver bunker fuel to the




40
   Id. at ¶ 68.
41
   Id.; see id. at Ex. SF-17.
42
   Id. at ¶ 68.
43
   Id. at ¶ 59; see id. at Ex. SF-18.
44
   Id. at ¶ 71.
45
   Id.; see id. at Ex. SF-19.
46
   Id. at ¶ 71.
47
   Id. at ¶ 72; see id. at Ex. SF-20.

                                                   8
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 9 of 31
                                                                         Page 9 of
                                     31


Oste.48 On October 30, 2014, NuStar Services delivered the bunker fuel to the Oste.49 On

November 4, 2014, NuStar Services sent an invoice and the Marine Fuel Delivery Note to OWB

USA, allowing OWB USA to confirm that delivery was as ordered.50

                      12. The “Umgeni” – Alleged Claim for $53,432.7051

        The Umgeni ordered bunker fuel from OWB USA, and on October 23, 2014, OWB USA

entered into a contract with NuStar Services to have NuStar Services deliver bunker fuel to the

Umgeni.52 On October 27, 2014, NuStar Services delivered the bunker fuel to the Umgeni.53 On

October 30, 2014, NuStar Services sent an invoice and the Marine Fuel Delivery Note to OWB

USA, allowing OWB USA to confirm that delivery was as ordered.54

                      13. The “LNG Finima” – Alleged Claim for $2,456,997.2755

        The LNG Finima ordered bunker fuel from OW Germany, which then ordered from

OWB USA.56 On October 24, 2014, OWB USA entered into a contract with NuStar Terminals

to have NuStar Terminals deliver bunker fuel to the LNG Finima.57 On October 31 and

November 1, 2014, NuStar Terminals delivered the bunker fuel to the LNG Finima.58 On




48
   Id. at ¶ 74; see id. at Ex. SF-21.
49
   Id. at ¶ 74.
50
   Id. at ¶ 75; see id. at Ex. SF-22.
51
   The OWB USA Trust objects to NuStar’s alleged administrative expense claim for the Umgeni because an order
previously entered regarding the parties’ settlement of this transaction, which provided NuStar with $53,432.70. See
OWB USA MSJ, 36; Amended Order Granting the Debtors’ Motion Seeking Approval of Settlement Agreement
with NuStar Supply and Trading LLC, NuStar Energy Services, Inc., and NuStar Terminals Marine Services N.V.
NuStar included the claim for the Umgeni to prevent any future challenge to the funds NuStar received. NuStar
Opposition to OWB USA, 38-9.
52
   Id. at ¶ 77; see id. at Ex. SF-23.
53
   Id. at ¶ 77.
54
   Id. at ¶ 78; see id. at Ex. SF-24.
55
   The NuStar-OWB USA Stipulation states that the price of fuel delivered to the LNG Finima was $53,432.70 (¶
K), but that is the same price of the fuel delivered to the Umgeni. The invoice between OWB USA and NuStar
Terminal for the fuel delivered to the LNG Finima is listed as $2,456,997.27, which is why that figure is listed
above. See NuStar-OWB USA Stipulation, Ex. SF-33.
56
   Id. at ¶ 80.
57
   Id.; see id. at Exs. SF-31 and SF-32.
58
   Id. at ¶ 80.

                                                         9
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 10 ofPage
                                                                        31 10 of
                                      31


November 10, 2014, NuStar Terminals sent an invoice and the Marine Fuel Delivery Note to

OWB USA, allowing OWB USA to confirm that delivery was as ordered.59

       III.      Discussion

                 A. Summary Judgment Standard

              Federal Rule of Civil Procedure 56(a) is made applicable to these proceedings by Federal

Rule of Bankruptcy Procedure 7056. Rule 56 directs that “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Bankr. P. 7056; Fed. R. Civ. P. 56(a).

The “mere existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the requirement is that there be no

genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986)

(emphasis in original). “Upon consideration of a motion for summary judgment, ‘the judge’s

function . . . is not to weigh the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial.’” Parris v. Delaney (In re Delaney), 504 B.R. 738, 746

(Bankr. D. Conn. 2014) (quoting Anderson, 477 U.S. at 249). “[T]he court ‘cannot try issues of

fact; it can only determine whether there are issues to be tried.’” Mex. Constr. & Paving v.

Thompson (In re Thompson), 511 B.R. 20, 24 (Bankr. D. Conn. 2014) (quoting Flaherty v. Lang,

199 F.3d 607, 615 (2d Cir. 1999)).

              At the summary judgment stage, the moving party must show there are no material issues

of fact, and the court must consider all facts in the light most favorable to the non-moving party

when making this determination. Conn. Ironworkers Emp’rs Ass'n v. New England Reg'l

Council of Carpenters, 869 F.3d 92, 98–99 (2d Cir. 2017), cert. denied, 138 S. Ct. 1547 (2018)



59
     Id. at ¶ 81; see id. at Ex. SF-33 and SF 34.

                                                     10
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 11 ofPage
                                                                        31 11 of
                                      31


(citing Eastman Kodak Co. v. Image Tech. Servs., Inc., 504 U.S. 451, 456, (1992); Gemmink v.

Jay Peak Inc., 807 F.3d 46, 48 (2d Cir. 2015)). Once the moving party has met its burden, the

“party opposing summary judgment . . . must set forth ‘specific facts’ demonstrating that there is

‘a genuine issue for trial.’” Official Comm. of Unsecured Creditors of Affinity Health Care

Mgmt., Inc. v. Wellner (In re Affinity Health Care Mgmt., Inc.), 499 B.R. 246, 251 (Bankr. D.

Conn. 2013) (quoting Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009)).

           B. “Received by the Debtor” under 11 U.S.C. § 503(b)(9)

       An administrative expense claim arises out of a transaction between a creditor and a

debtor, and “only to the extent that the consideration supporting the claimant's right to payment

was both supplied to and beneficial to the debtor[] in the operation of the business.” Trs. of

Amalgamated Ins. Fund v. McFarlin's, Inc., 789 F.2d 98, 101 (2d Cir. 1986) (internal quotation

marks omitted). “Because the presumption in bankruptcy cases is that the debtor's limited

resources will be equally distributed among his creditors, statutory priorities are narrowly

construed,” and the party requesting an administrative expense has the burden of proving its

entitlement to it. Supplee v Bethlehem Steel Corp., (In re Bethlehem Steel Corp.), 479 F.3d 167,

172 (2d Cir. 2007) (internal quotation marks omitted).

       A review of the existing case law, including the law relied upon by the parties,

demonstrates that determining whether the bunker fuel was “received by the debtor” is

complicated. As the parties acknowledge, the term “received” is not defined in the Bankruptcy

Code. Courts have looked to the Uniform Commercial Code (the “UCC”) and the interpretation

of “receipt” with respect to reclamation rights recognized in section 546(c) of the Bankruptcy

Code, to define “receipt” under section 503(b)(9). Therefore, to determine whether OWB USA

“received” the goods as a matter of law, several provisions of the UCC, case law concerning the



                                                11
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 12 ofPage
                                                                        31 12 of
                                      31


meaning of “received by the debtor” in section 503(b)(9), and the contracts between the OW

Bunker Group and the Vessels must be analyzed.

               1. The Uniform Commercial Code

       The UCC defines “receipt” with respect to goods as “taking physical possession of

them.” UCC § 2-103(1)(c). Despite what appears to be a clear definition of “receipt,” courts

have been asked to address what constitutes “possession.” Comment 2 to § 2-103 expands on

the definition of “receipt” by explaining that

       ‘Receipt’ must be distinguished from delivery particularly in regard to the
       problems arising out of shipment of goods, whether or not the contract calls for
       making delivery by way of documents of title, since the seller may frequently fulfill
       his obligations to ‘deliver’ even though the buyer may never ‘receive’ the goods.
       Delivery with respect to documents of title is defined in Article 1 and requires
       transfer of physical delivery. . . . Otherwise the many divergent incidents of
       delivery are handled incident by incident.

Id. at cmt. 2 (emphasis added).

       UCC § 2-702 describes a seller’s remedies upon discovering a buyer’s insolvency. The

seller’s remedies include refusing delivery except for cash payment or, when the seller discovers

the buyer received the goods on credit while insolvent, the seller can reclaim the goods upon

demand made within ten days of receipt. Complimenting UCC § 2-702 is § 2-705, which

provides four circumstances where a seller is no longer able to stop goods in transit after the

buyer has taken possession, and which expand the definition of “receipt.” See also Montello Oil

Corp. v. Marin Motor Oil, Inc. (In re Marin Motor Oil, Inc.), 740 F.2d 220, 223-26 (3d Cir.

1984) (hereinafter “Marin”). Two of the circumstances where a seller no longer has a right or

the ability to stop the shipment of goods in transit are relevant to the discussion here:

       (a) receipt of the goods by the buyer; or
       (b) acknowledgment to the buyer by any bailee of the goods except a carrier that
       the bailee holds the goods for the buyer . . . .



                                                 12
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 13 ofPage
                                                                        31 13 of
                                      31


UCC § 2-705. Sub-section (a) is the only circumstance that relies on actual, physical possession,

while sub-section (b) provides a circumstance where a seller can no longer stop goods in transit

because the buyer has constructive possession. See id. The Official Comment to § 2-705

expands the definition of “receipt by the buyer,” to include,

       receipt by the buyer's designated representative, the sub-purchaser, when shipment
       is made direct to him and the buyer himself never receives the goods. It is entirely
       proper under this Article that the seller, by making such direct shipment to the sub-
       purchaser, be regarded as acquiescing in the latter's purchase and is thus barred
       from stoppage of the goods as against him. As between the buyer and the seller,
       the latter's right to stop the goods at any time until they reach the place of final
       delivery is recognized by this section.

Id. at cmt. 2. These provisions of the UCC permit “receipt” by a buyer that does not require

physical possession. See UCC § 2-705(b). According to the UCC, although receipt means

“taking physical possession,” it also allows the person taking physical possession to be either the

buyer or the buyer’s bailee, designated representative, or sub-purchaser. UCC § 2-705 at cmt. 2.

               2. Case Law

       Because “receipt” or “received” is not defined in the Bankruptcy Code, the Court relies

not only on the provisions of the UCC, but also on case law in which other courts have

interpreted the meaning of these terms under section 503(b)(9). Several courts have

acknowledged that the UCC provides that “receipt” requires possession, and there are two kinds

of possession: (i) actual, physical possession; and (ii) constructive possession.

       “Possession may be actual or constructive, and occurs when the seller can no longer stop

delivery and is left only with the remedy of reclamation.” In re ADI Liquidation, Inc., 572 B.R.

543, 548 (Bankr. D. Del. 2017); see also In re World Imports, Ltd., 862 F.3d 338, 346 (3d Cir.

2017) (“receipt as used in 11 U.S.C. § 503(b)(9) requires physical possession by the buyer or his

agent.”); Marin, 740 F.2d at 224-25 (holding that “receipt” under 11 U.S.C. § 546(c) has the



                                                 13
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 14 ofPage
                                                                        31 14 of
                                      31


same meaning as “receipt” in the U.C.C.); In re Momenta, Inc., 455 B.R. 353, 359 (Bankr.

D.N.H. 2011) (hereinafter “Momenta I”) (holding “the term ‘received’ in § 546(c) is the

equivalent of ‘received’ in the U.C.C., and the term ‘received’ in § 503(b)(9) shall be interpreted

identically.”); Ningbo Chenglu Paper Prod. Mfg. Co. v. Momenta, Inc., No. 11-CV-479-SM,

2012 WL 3765171, at *6 (D.N.H. Aug. 29, 2012) (hereinafter “Momenta II”) (“[T]he phrase

‘received by the debtor’ as used in Section 503(b)(9) means: possessed by the debtor, either

actually or constructively. . . . [and] under Section 503(b)(9), delivery to, or possession by, a

debtor's customer under a drop-shipment arrangement does not constitute constructive

possession by the debtor for Section 503(b)(9) purposes.”).

         The case law on “receipt” has evolved over time, and decisions relevant to this case have

been issued before and after the enactment of section 503(b)(9). The facts and holdings of the

relevant cases are addressed in detail below.

                                                       Marin

         The United States Court of Appeals for the Third Circuit decision in Marin began the

evolution of the definition of “receipt” and “received” under specific sections of the Bankruptcy

Code.60 See 740 F.2d 220. Although Marin predates BAPCPA and section 503(b)(9), it has

been relied upon by several courts analyzing administrative expense claims under section

503(b)(9). In Marin, the court addressed the meaning of “receipt” in the context of section




60
  Marin is distinguished by In re Best Buy Drugs Inc., 89 B.R. 997, 997-98 (Bankr. S.D. Fla 1988) (the issue was
“what definition of insolvency applies in order for a plaintiff to succeed in a reclamation proceeding under 11 U.S.C.
§ 546(c),” and the court found the plaintiff’s reliance on Marin mistaken because the definition of insolvency was
not discussed) and Old Republic Ins. Co. v. United States, 625 F. Supp 983, 985 (Ct. Int’l Trade 1986) (a surety filed
an action contesting the United States Customs Services’ classification of merchandise that entered the United
States, and the court found that Marin, along with another case the defendant cited in support of its contention “that
a bald demand for payment is sufficient in the absence of a requirement that a demand be particularized” was
inapposite because the cases did not deal with analogous situations).

                                                         14
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 15 ofPage
                                                                        31 15 of
                                      31


546(c), which acknowledges the right of a seller to reclaim goods under certain circumstances.

See id.

          The debtor, Marin, had arranged for a commercial barge operated by a common carrier to

pick up the gasoline it was purchasing from the creditor, transport the gasoline to a terminal

where Marin had storage rights, and unload the gasoline into the storage facility. Id. at 222. The

creditor was not involved in transporting the gasoline. Id. The Marin court discussed the

Bankruptcy Code’s adoption of “the seller’s right of reclamation created by section 2-702 of the

[U.C.C.], which enables a seller to reclaim its goods upon demand made within ten days after

receipt of the goods by the buyer.” Id. at 221 (internal quotation marks omitted). The court

addressed two questions, only one of which is relevant to this discussion: whether Marin

received the goods in question in order to start the ten-day period running for the purpose of

reclamation. Id.

          The court delved into the legislative history of section 546(c) to determine whether and to

what extent the right to reclamation was preempted by the Bankruptcy Code. The court found

that the drafters of the Bankruptcy Code “essentially [] adopt[ed] 2-702(2) as part of the federal

bankruptcy law. . . .” Id. at 223. The court then turned to the question of what constituted

“receipt” of goods. Marin argued that it took possession of the goods when they were loaded

onto the common carrier because that was when title and risk of loss passed to it, which put

receipt of the goods outside of the ten-day period for reclamation. Id. at 225. The court found

that Marin’s argument ignored “the fact that the U.C.C. does not rely on the concept of “title for

the purposes of establishing rights of buyers and sellers” and ignored “U.C.C. § 2-705, which

views goods given by a seller to a common carrier . . . as being in the possession of the common




                                                  15
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 16 ofPage
                                                                        31 16 of
                                      31


carrier not the buyer, and gives the seller the right to stop delivery of the goods upon discovery

of the buyer’s insolvency.” Id.

       The court then noted that the right to stop goods in transit applies regardless of who has

“title,” and the separate right of reclamation does not take effect until the buyer “receives the

goods.” Id. While the gasoline was in the physical possession of the common carrier, the court

held that Marin did not have possession of it – physical or otherwise, and the creditor’s remedy

upon discovering Marin was insolvent would have been to order the common carrier to stop

delivery of the goods. Id. However, “[o]nce the gasoline was delivered to Marin’s bailee, i.e.,

[the storage facility], Marin had constructive possession under § 2-705(2) and [the creditor’s]

right to stop delivery terminated and its right to reclaim the goods under U.C.C. § 2-702(2)

arose.” Id. at 225-26. The Marin discussion of when receipt occurs is relevant here because

section 503(b)(9) provides an alternative remedy to reclamation under section 546(c) when, for

instance, reclamation is impossible.

                                   In re Circuit City Stores, Inc.

       In re Circuit City Stores, Inc., 432 B.R. 225 (Bankr. E.D. Va. 2010) (hereinafter “Circuit

City II”) was one of the first post-BAPCPA cases in which a court was asked to interpret

“receipt” under section 503(b)(9). Circuit City Stores, Inc. and its related entities (collectively,

“Circuit City”), was a national retailer of consumer electronics. 432 B.R. at 227. Circuit City

sold goods in its stores that were obtained on consignment from third party suppliers. Id. One

supplier, Panasonic Corporation of North America (“Panasonic”), sold goods on consignment to

Circuit City before Circuit City filed the jointly administered Chapter 11 cases. Id. Circuit City

came into physical possession of the goods more than twenty days before the commencement of

the Chapter 11 cases. Id. Although Circuit City was in physical possession of the goods more



                                                 16
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 17 ofPage
                                                                        31 17 of
                                      31


than 20 days before their cases were commenced, Panasonic filed a request for an administrative

expense claim under section 503(b)(9), arguing that the goods should be deemed to be received

by Circuit City on the date that title to the goods passed from Panasonic to Circuit City. Id. at

226. Circuit City objected to Panasonic’s claim and argued that the goods were received on the

date Circuit City took physical possession of them. Id.

       In analyzing the term “received,” the court determined that is was appropriate to “adopt

and apply a federal definition for the term ‘received’ for purposes of section 503(b)(9) . . . .” Id.

at 228. The court then noted that while the UCC does not define “received,” it does define

“receipt” of goods as “taking physical possession of them.” Id. The court determined that

because “receipt” and “received” are similar words that concern related issues, they should be

treated as functionally identical. Id. at 229; see also In re Circuit City Stores, Inc., 416 B.R. 531,

536 (Bankr. E.D. Va. 2009) (hereinafter “Circuit City I”) (concluding that the term “goods” in §

503(b)(9) should have the same meaning as “goods” as defined in § 546(c)). The court held that,

for purposes of section 503(b)(9), “received” means having physical possession of the goods,

and because Circuit City was in physical possession of the goods more than twenty days before

the commencement of the Chapter 11 cases, Panasonic was not entitled to an administrative

expense claim. Circuit City II, 432 B.R. at 230.

                                             Momenta I

       Momenta I was another case decided after BAPCPA to address “receipt” in connection

with a section 503(b)(9) claim. See 455 B.R. 353. The bankruptcy court was tasked with

determining “whether [the creditor, Ningbo] should be allowed an administrative expense claim

pursuant to § 503(b)(9) because the Debtor received goods from Ningbo within twenty days of

the bankruptcy petition.” Id. at 355. Ningbo had delivered goods in six orders to the debtor or



                                                 17
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 18 ofPage
                                                                        31 18 of
                                      31


its customers in the twenty days prior to the bankruptcy petition. Id. at 355-56. Two of the

orders were delivered to the debtor’s warehouse, but there was no record of what happened to the

four other orders, such as whether they were placed in a warehouse, held by a customs agent,

delivered to a common carrier, or held by a bailee (the court classified these four orders as the

“Drop Shipments”). Id. at 356.

       The Momenta I court set out to determine whether the Drop Shipments were “received by

the debtor” in the context of section 503(b)(9), and relied on its connection to section 546(c) to

make that determination. Id. The court found the direct link between section 503(b)(9) and

section 546(c) informative because section 503(b)(9) serves as an alternative remedy to

reclamation for a seller, and case law prior to the enactment of section 503(b)(9) granted sellers

administrative expense claims as an alternative to the right of reclamation. Id. at 357. The court

noted that section 546(c) incorporated Article 2’s right of reclamation when the Bankruptcy

Code drafters “essentially adopted U.C.C. § 2-702(2) by enacting § 546(c), but with

modifications.” Id. at 358. In defining “received,” the Momenta I court agreed with the analysis

in Circuit City II, that “received” and “receipt” as defined in the UCC “are similar words,

concern related issues, and should be treated as functional equivalents and interpreted

identically.” Momenta I, 455 B.R. at 358.

       The Momenta I court then addressed the issue of whether receipt by the debtor can only

be accomplished when the debtor is in physical possession of the goods. Id. at 359. Like OWB

USA, the debtor in Momenta I argued that because it never took physical possession of the Drop

Shipments, the goods were never “received by the debtor.” Id. The court analyzed the

relationship between UCC sections 2-702 and 2-705 and the Third Circuit’s reasoning in Marin,

and held that “[a] seller must be entitled to an administrative expense claim where a debtor



                                                 18
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 19 ofPage
                                                                        31 19 of
                                      31


received goods, by having either physical possession or constructive possession as specified in

U.C.C. § 2-705(2) . . . .” Id. at 360. Momenta I therefore found that under the UCC, possession

may be physical possession or constructive possession. Id. Although the court ultimately held

that the record failed to establish whether the debtor had any physical or constructive possession

of the Drop Shipments, id. at 361, the court stated that constructive possession of goods could be

deemed to be “receipt by the debtor” for purposes of § 503(b)(9). See id. at 359.

                                            Momenta II

       The United States District Court for the District of New Hampshire affirmed Momenta I

in Momenta II. 2012 WL 3765171 at *7. The district court agreed with the bankruptcy court

that “changes made to the Bankruptcy Code in 2005 suggest an intent to create a priority

administrative expense as a supplemental remedy for reclamation sellers, and not . . . a priority

remedy for all sellers who deliver goods pursuant to a contract with the debtor and within twenty

days preceding bankruptcy.” Id. (emphasis in original). In its holding, the district court stated

that the “bankruptcy court correctly concluded that Sections 503(b)(9) and 546 are related

statutory provisions enacted for the benefit of reclamation sellers.” Id. at *6. It also affirmed the

bankruptcy court’s determination that the word “received” in sections 503(b)(9) and 546 mean

the same thing. Id.

                                    In re ADI Liquidation, Inc.

       In the ADI Liquidation case, the United States Bankruptcy Court for the District of

Delaware was asked to determine whether the debtor constructively “received” goods under

section 503(b)(9) when the goods were delivered to a third party. 572 B.R. 543. The debtor in

ADI Liquidation distributed food and retail services to buyers who ordered directly from the

manufacturer but paid the debtor for the goods and services. Id. The manufacturer delivered the



                                                 19
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 20 ofPage
                                                                        31 20 of
                                      31


goods directly to the buyers, and the debtor remitted payment to the manufacturer after deducting

a percentage of the invoice amount charged to the buyers. Id.

       In assessing whether the goods were “received by the debtor” under section 503(b)(9),

the ADI Liquidation court asked, “[s]hould the definition of constructive receipt be expanded to

include deliveries to non-bailee third parties when the debtor is substantially involved in

facilitating transactions between a third party and the vendor?” Id. at 549. The court held that it

“should not,” noting that other courts “have held that an arrangement whereby goods are

delivered directly to a non-debtor, non-bailee, third party does not give rise to constructive

possession and, therefore, there can be no valid administrative priority claim under section

503(b)(9).” Id. (emphasis added).

                                    In re World Imports, Ltd.

       The World Imports case was decided shortly after ADI Liquidation. In World Imports,

 the United States Court of Appeals for the Third Circuit relied on its 1984 decision in Marin

 and held that “receipt” in section 503(b)(9) requires physical possession of the goods by buyer

 or its agent. 862 F.3d at 346. The creditors in World Imports shipped goods via common

 carrier from China to the debtor in the United States. Id. at 340. The parties agreed that the

 goods were shipped and in the physical possession of the common carrier more than twenty

 days before the bankruptcy filing. Id. at 341. The parties also agreed that the debtor took

 physical possession of the goods within the twenty day period. Id. The parties disagreed over

 whether the debtor “received” the goods under section 503(b)(9) when the goods were placed

 on the common carrier or when the goods were delivered to the debtor within the twenty day

 period. Id. The bankruptcy and district courts held that the common carrier was an agent of the

 debtor and therefore the debtor constructively received the goods when the common carrier took



                                                 20
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 21 ofPage
                                                                        31 21 of
                                      31


 physical possession of the goods. Id. Because the common carrier took physical possession of

 the goods more than twenty days before the bankruptcy case was filed, the bankruptcy and

 district courts held that the creditors were not entitled to an administrative expense claim under

 section 503(b)(9). See id.

       In overruling the bankruptcy and district courts, the Third Circuit held that once the seller

delivered goods to the common carrier, the “receipt of the goods by a common carrier is not

deemed constructive possession by a buyer, but rather is deemed to be possession by the

common carrier.” Id. at 346 (internal quotation marks omitted). The court confirmed its finding

in Marin that “delivery and receipt of goods can occur at different times,” while also stating that

the “U.C.C. does not rely on the concept of ‘title’ for purposes of establishing the rights of

buyers and sellers under the Code.” Id. at 345. Based on this analysis, the Third Circuit

ultimately held that “received” in section 503(b)(9), like the Marin definition of “receipt” in

section 546(c), requires physical possession by the buyer or his agent. Id. at 345-46.

                                   In re SRC Liquidation, LLC

       Three days after the World Imports decision, the United States Bankruptcy Court for the

District of Delaware addressed the issue of receipt under section 503(b)(9). In re SRC

Liquidation, LLC, 573 B.R. 537 (Bankr. D. Del. 2017). In SRC Liquidation, the parties

stipulated that the creditor delivered the goods in question to UPS for shipping to a third party

customer of the debtor via the debtor’s account during the twenty day period before the debtor’s

bankruptcy case was filed. Id. at 540. However, the parties disagreed as to whether those goods

when delivered to the customer were “received by the debtor.” Id. The court held that a

common carrier like UPS does not qualify as an agent, and goods that are shipped directly to the

debtor’s customer by its supplier using a common carrier were never physically possessed by the



                                                 21
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 22 ofPage
                                                                        31 22 of
                                      31


debtor or its agent. Id. at 542 (citing World Imports, 862 F.3d at 345). Based upon the holding

that common carrier was not an agent of the debtor, the court denied the creditor’s request for an

administrative expense claim. See id. at 542.

               3. Analysis

       The cases discussed above did not directly address the issue of “received” under section

503(b)(9) when a buyer’s bailee is in physical possession of the goods. However, the decisions

are relevant to determine whether OWB USA “received the goods” in this case.

       The Marin court’s definition of “receipt” in section 546(c), its determination that section

546(c)’s adoption of UCC § 2-702(2) preserves the right of reclamation, and its finding that a

bailee of the debtor taking possession of goods gives rise to the right of reclamation are

applicable to the issues in this case. See 740 F.2d at 225-26. The reasoning in Marin and the

relationship between sections 546 and 503(b)(9) can be applied to the situation here: A bailee of

the debtor/buyer (the Vessels) had physical possession of the goods (the bunker fuel) and was

entitled to use the goods for propulsion of the Vessel (which each Vessel did). The seller of the

goods (NuStar) was no longer able to reclaim the goods because each Vessel used the bunker

fuel for propulsion. As noted by several courts, the situation presented in this case is what the

drafters of BAPCPA envisioned when they amended section 546(c)(2) and enacted section

503(b)(9) to enhance certain type of reclamation claims. See, e.g., Circuit City I, 416 B.R. at

536; Circuit City II, 432 B.R. at 229.

       Furthermore, post-BAPCPA courts have looked to Marin to conclude that “receipt”

means the same thing in both sections 503(b)(9) and 546(c). See World Imports, 862 F.3d at

342-33; Momenta II, 2012 WL 3765171 at *5-6; SRC Liquidation, 573 B.R. at 541; ADI

Liquidation, 572 B.R. at 548; Momenta I, 455 B.R. at 358; Circuit City II, 432 B.R. at 229;



                                                22
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 23 ofPage
                                                                        31 23 of
                                      31


Circuit City I, 416 B.R. at 536-37. In addition, in Momenta I, the court found that the term

“receives” includes the three forms of constructive possession set forth in U.C.C. §2-705(2). 455

B.R. at 359-60. In the most recent cases that address the issue of receipt, ADI Liquidation and

World Imports, the courts acknowledged that constructive possession by the debtor occurs when

the goods are delivered to a bailee of the debtor. ADI Liquidation, 572 B.R. at 549; World

Imports, 862 F.3d at 345.

          These cases answer the first part of the question raised by the parties; “received by the

debtor” in section 503(b)(9) is either: (i) physical possession of the goods by the debtor; or (ii)

constructive possession, when a bailee or an agent of the debtor physically possesses the goods.

The second part of the question as to whether goods were “received by the debtor” turns on the

Vessels’ contractual relationships with the OW Bunker Group. In accordance with the OW

Bunker Group Terms, each of the Vessels possessed the bunkers solely as a bailee of the OW

Bunker Group, which includes OWB USA. Because the relationships between the OW Bunker

Group and the Vessels cannot be ignored, NuStar’s administrative expense claim is allowed in

part.

                  a. The goods portions of the NuStar claims are allowed administrative
                     expense claims because each Vessel is a bailee of OWB USA

          The OW Bunker Group Terms applied to each of the agreements between the OW

Bunker Group and the Vessels purchasing bunker fuel from the OW Bunker Group (including

either an affiliated O.W. Bunker entity or the Vessel Interests).61 The OW Bunker Group Terms

define “Seller” as “OWB [the International O.W. Bunker Group]; any office, branch office,

affiliate or associate of the OWB Group; being the legal entity within the OWB Group, whose

name is included in the Order Confirmation sent to the Buyer.” OW Bunker Group Terms ¶ B.1.


61
     NuStar-OWB USA Stipulation ¶ 12.

                                                   23
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 24 ofPage
                                                                        31 24 of
                                      31


The definition of Seller includes OWB USA, as well as OW Germany, OW Far East, OW Swiss,

and OW UK.

       The OW Bunker Group Terms define “Buyer” as:

       the vessel supplied and jointly and severally her Master, Owners,
       Managers/Operators, Disponent Owners, Time Charterers, Bareboat Charterers and
       Charterers or any party requesting offers or quotations for or ordering Bunkers
       and/or Services and any party on whose behalf the said offers, quotations, orders
       and subsequent agreements or contracts have been made. . . .

Id. The definition of “Buyer” includes the Vessels and Vessel Interests described above.

       The OW Bunker Group Terms further state:

       Until full payment of the full amount due to the Seller has been made and subject
       to Article G.14 hereof, the Buyer agreed that it is in possession of the Bunkers
       solely as Bailee for the Seller, and shall not be entitled to use the Bunkers other
       than for the propulsion of the Vessel, nor mix, blend, sell, encumber, pledge,
       alienate, or surrender the Bunkers to any third party or other Vessel.

Id. at ¶ H.2 (emphasis added). However, the OW Bunker Group Terms do not define “Bailee.”

       Despite any arguments to the contrary, the Court finds that the Vessels are bailees of

OWB USA based on the plain language of the OW Bunker Group Terms. Whether one applies

English law, which governs the OW Bunker Group Terms, the definition contained in standard

legal dictionaries, or the definition contained in the UCC, the meaning of “bailee” is consistent

with its use in the OW Bunker Group Terms.

       The United Kingdom Supply of Goods and Services Act defines “bailee” in relation to a

relevant contract for the hire of goods as “(depending on the context) a person to whom the

goods are bailed under the contract, or a person to whom they are to be so bailed, or a person to

whom the rights under the contract of either of those persons have passed.” Supply of Goods

and Services Act 1982, c. 29 Pt III § 18 (UK). The English definition of “bailee” found in A

Dictionary of Law directs the reader to “bailment,” which provides:



                                                24
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 25 ofPage
                                                                        31 25 of
                                      31


       bailment n. The transfer of the possession of goods by the owner (the bailor) to
       another (the bailee) for a particular purpose. Examples of bailments are the hiring
       of goods, the loan of goods, the pledge of goods, and the delivery of goods for
       carriage, safe custody, or repair. Ownership of the goods remains in the bailor, who
       has the right to demand their return or direct their disposal at the end of the period
       (if any) fixed for the bailment or (if no period is fixed) at will. This right will,
       however, be qualified by any *lien the bailee may have over the goods. Bailment
       exists independently of contract. But if the bailor receives payment for the bailment
       (a bailment for reward) there is often an express contract setting out the rights and
       obligations of the parties. A bailment for which the bailor receives no reward (e.g.
       the loan of a book to a friend) is called a gratuitous bailment.

 Bailment, A DICTIONARY OF LAW (Jonathan Law ed., Oxford Univ. Press 9th ed. 2018).

       Similarly, Black’s Law Dictionary defines bailee as “1. Someone who receives personal

property from another, and has possession of but not title to the property. . . . 2. Someone who by

warehouse receipt, bill of lading, or other document of title acknowledges possession of goods

and contracts to deliver them.” Bailee, BLACK’S LAW DICTIONARY (11th ed. 2019). A bailment

is “1. A delivery of personal property by one person (the bailor) to another (the bailee) who

holds the property for a certain purpose, usu. under an express or implied-in-fact contract.

Unlike a sale or gift of personal property, a bailment involves a change in possession but not in

title.” Bailment, BLACK’S LAW DICTIONARY (11th ed. 2019). “Bailee” is defined in the UCC as

“a person that by a warehouse receipt, bill of lading, or other document of title acknowledges

possession of goods and contracts to deliver them.” UCC § 7-102(a)(1). Consistently, these

definitions of “bailee” refer to a person who takes possession of goods while ownership and title

remain with the bailor.

       Both parties also rely on the United Kingdom Supreme Court case PST Energy 7

Shipping LLC v OW Bunker Malta Ltd., [2016] 2 C.L.C. 1 (the “Res Cogitans” decision), in

support of their respective positions. In Res Cogitans, the United Kingdom Supreme Court (the

“UK Supreme Court”), held that the contract outlined in the OW Bunker Group Terms was one



                                                25
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 26 ofPage
                                                                        31 26 of
                                      31


of sale under the Sale of Goods Act, finding that the vessel at issue could have “no possible

defence” [sic] to the OW Bunker entity’s claim for the price of the fuel purchased.62 Id., at 18.

The UK Supreme Court discussed in detail the bailment provision of the OW Bunker Group

Terms in rendering its decision. In determining whether the agreement was a contract of sale,

the UK Supreme Court noted that paragraphs H.1 and H.2 of the OW Bunker Group Terms

demonstrate the contract’s “special features”: first, by

         expressly provid[ing] not only for the retention of title pending payment, but also
         expressly that, until such payment, the ‘Buyer’ is to be in possession of the bunkers
         ‘solely as Bailee for the Seller’. After going on to provide that the Buyer ‘shall not
         be entitled to use the bunkers’, the terms introduce the qualification ‘other than for
         the propulsion of the Vessel’.

Id. at 13-14 (emphasis added). According to the UK Supreme Court,

         The qualification clearly reflects a reality. Bunker suppliers know that bunkers are
         for use. If they grant relatively long credit periods combined with a reservation of
         title pending payment in full, it is unsurprising that they do so combined with an
         express qualification authorising [sic] use in propulsion, since standard terms
         prohibiting any use would be uncommercial or in practice, no doubt, simply
         ignored.

Id. at 14.

         The UK Supreme Court found that these features “together with an admissible modicum

of commercial awareness on the court’s part about how ships operate . . . demonstrate that the

liberty to use the bunkers for propulsion prior to payment is a vital and essential feature of the

bunker supply business.” Id. The contract between the OW Bunker Group entity and the

vessel’s owners was therefore not a “straightforward agreement to transfer the property in the

bunkers to the Owners for a price,” because it also permitted consumption of the bunkers “prior


62
   The Res Cogitans holding is consistent with the decisions in four courts of appeal in the United States that an OW
Bunker Group entity, or its assignee, is the party entitled to a maritime lien over a Vessel, and a party such as NuStar
is not. See, e.g., Bunker Holdings Ltd. v. Yang Ming Liberia Corp., 16-35539 (9th Cir. Oct. 11, 2018); Valero
Marketing & Supply Co. v. M/V Almi Sun, 893 F.3d 290 (5th Cir. 2018); ING Bank N.V. v. M/V Temara, 892 F.3d
511 (2d Cir. 2018); and Barcliff, LLC v. M/V Deep Blue, 876 F.3d 1063 (11th Cir. 2017).

                                                          26
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 27 ofPage
                                                                        31 27 of
                                      31


to any payment and (once the theory of a nanosecond transfer of property is, rightly, rejected)

without any property ever passing in the bunkers consumed.” Id. The OW Bunker Group

Terms’ bailment structure was vital to the UK Supreme Court’s analysis and, in the view of the

Court, cannot be disregarded.

       The Res Cogitans decision and the virtually identical definitions of “bailee” from various

sources demonstrate that the use of the term “bailee” in the OW Bunker Group Terms fits

squarely within the common understanding of that word. The Vessels, as bailees, take

possession but not title to the bunker fuel, but are permitted to consume the fuel for the sole

purpose of propulsion. The Res Cogitans decision confirms that title to the bunker fuel does not

transfer to the Vessels before payment, and because it is likely the fuel will be consumed before

payment is made, transfer of title never occurs and the Vessels remain “bailees.” See Res

Cogitans at 14. The UK Supreme Court even hypothesized that if a circumstance arose where

the bunker fuel had not been wholly consumed by the time payment was been made, only then

would the title to the bunker fuel transfer to the vessel and the bailment would end. Id.

Regardless of the issue of transfer of title, which does not bear on the meaning of “receipt” under

section 503(b)(9), see, e.g., Marin, 740 F.2d at 225, the Vessels are bailees of OWB USA.

       OWB USA bought bunker fuel from NuStar, and NuStar delivered it to the Vessels.

OWB USA was in constructive possession of the bunker fuel when the Vessels, as OWB USA’s

bailees, took physical possession of the bunker fuel. Because the Vessels were permitted to use

the bunker fuel for propulsion, which they did, NuStar could not reclaim the bunker fuel. No

genuine issue of material fact exists as to whether OWB USA received the bunker fuel for

purposes of section 503(b)(9). Therefore, NuStar is entitled, as a matter of law, to an allowed

administrative expense claim for the value of the bunker fuel under the specific facts and



                                                 27
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 28 ofPage
                                                                        31 28 of
                                      31


circumstances of this case. See, e.g., 11 U.S.C § 546(c)(2); Momenta II, 2012 WL 3765171 at

*4-5; Momenta I, 455 B.R. at 356.

                  b. The non-goods portions of the NuStar claims are not an allowed priority
                     administrative expense claim

         While the parties agree that the bunker fuel constituted “goods” pursuant to section

503(b)(9), they dispute whether the miscellaneous charges and fees, including harbor fees,

security fees, wharfage fees, and barging fees (collectively, the “non-goods”), also qualify as

“goods”. The OWB USA Trust argues that NuStar should not be granted a priority

administrative claim for the miscellaneous charges, taxes, and non-goods shown on the Vessel

Invoices and the LNG Finima Invoice.63 NuStar argues that these fees are less than 2% of the

total, de minimis and subject to the rule of law that dictates that so long as the predominant

purpose of the goods or services provided qualify for priority under section 503(b)(9), so do the

de minimis claims attached to such claims.64

         A claim for administrative priority treatment must be for “goods.” In re Pilgrim's Pride

Corp., 421 B.R. 231, 235 (Bankr. N.D. Tex. 2009).65 Like “received,” the word “goods” is not

defined in the Bankruptcy Code, and courts have therefore looked to the UCC for its definition.

Id. at 236. Specifically, courts have looked to UCC § 2-105, which states, “‘[g]oods’ means all

things (including specially manufactured goods) which are movable at the time of identification

to the contract for sale other than the money in which the price is to be paid, investment

securities (Article 8) and things in action.” Id. at 237; see also, e.g., In re Goody's Family

Clothing Inc., 401 B.R. 131, 134 (Bankr. D. Del. 2009).


63
   NuStar-OWB USA Stipulation, ¶ 18.
64
   Id.
65
   Other courts have declined to follow the decision reached in Pilgrim’s Pride on the issue of whether electricity
was a good. See, e.g., In re NE Opco, Inc., 501 B.R. 233, 241-57 (Bankr. D. Del. 2013) (discussing the circuit split
over whether electricity is a good, and finding that is not).


                                                         28
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 29 ofPage
                                                                        31 29 of
                                      31


       Courts have struggled to apply Article 2 of the UCC to a contract involving a mixture of

the supply of goods and provision of services, but many courts have adopted the “predominant

purpose” test where, if a “contract is principally directed toward the sale of goods, [the definition

of U.C.C. § 2-105] applies; if to the provision of services, it does not.” Pilgrim’s Pride, 421

B.R. at 237; see also Circuit City I, 416 B.R. at 538. The court in Pilgrim’s Pride, however, did

not limit the meaning of section 503(b)(9) to exclude goods delivered pursuant to a contract

primarily regarding the provision of services. 421 B.R. at 237.

       In Pilgrim’s Pride, the court found administrative expense claims for natural gas to be

properly identified as “goods,” and the providers were entitled to administrative claims for “the

value of the gas” delivered. Id. at 241 (emphasis in original). The court noted, however, “that

the value of the gas is just that: Gas Providers are entitled to payment as an administrative

expense for the value of gas delivered within 20 days of Debtors' filing, not to any recompense

for the use of the utility's infrastructure in delivering the gas.” Id. The court similarly held that a

claim for water delivered also qualified as “goods,” but the “claim is limited to the value of the

water delivered. Id. at 242; see also Goody's Family Clothing, 401 B.R. at 136 (the court agreed

with a prior ruling wherein the value of received goods was limited to the goods themselves and

did not include any incidental value of the goods).

       Other courts have found the predominant purpose test unnecessary because nothing in

section 503(b)(9) “dictates the use of a ‘winner take all’ approach.” In re Plastech Engineered

Prods., Inc., 397 B.R. 828, 837 (Bankr. E.D. Mich. 2008); but see Circuit City I, 416 B.R. at 538

(specifically disagreeing with the “winner take all” approach). According to the court in

Plastech, the predominant purpose test only applies when there is a mixture of goods and

services and there is a need to “categorize[] the transaction as either a sale of goods or not.” 397



                                                  29
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 30 ofPage
                                                                        31 30 of
                                      31


B.R. at 837 (referring to instances under non-bankruptcy law where courts must make that

determination in figuring out whether a particular body of law applies, and a “winner take all”

approach is logical and necessary). But, the court continued:

       there is nothing in § 503(b)(9) that requires that approach for the purposes of that
       section of the Bankruptcy Code. If a particular transaction provides for both a sale
       of goods and a sale of services, and the value of each of them can be ascertained,
       why shouldn't the value of the goods be entitled to the § 503(b)(9) administrative
       expense priority and the value of the services be relegated to an unsecured non-
       priority claim? There may well be sound policy reasons for not distinguishing
       between the sale of goods and the sale of services to a debtor within 20 days before
       bankruptcy, but that is just what § 503(b)(9) does.

Id. The court found the only relevant determination is the “value of the ‘goods’ that were

delivered, irrespective of whether the contract also called for the delivery and sale of services.

       The contract here was clearly for the sale of bunker fuel, which the parties agree qualify

as “goods” pursuant to section 503(b)(9). However, like in Pilgrim’s Pride and Plastech, this

Court finds that even when the predominant purpose is for the sale of goods, that still does not

merit classifying incidental services as goods. Only the value of the goods is an administrative

expense. See, e.g., Pilgrim’s Pride, 421 B.R. at 242-43; Goody's Family Clothing, 401 B.R. at

136; Plastech, 397 B.R. at 837. Therefore, the non-goods portion of NuStar Services’

($203,937.19) and NuStar Terminals’ ($2,650.00) administrative expense claims that do not

apply to the value of the bunker fuel do not qualify as goods for the purposes of 503(b)(9) and

must be reclassified as allowed general unsecured claims.

IV.   Conclusion

       Having considered the Motions for Summary Judgment, the accompanying stipulations

of fact, existing case law, and the record in this case, the Court holds that for the purposes of §

503(b)(9): (i) “received by the debtor” means actual or constructive possession of the goods,

including physical possession of the goods by a bailee or agent of the debtor; (ii) the Vessels are

                                                 30
Case 14-51720
      Case 3:19-cv-01366-MPS
               Doc 1702-1 Filed
                              Document
                                09/04/19 1-1Entered
                                              Filed 09/04/19
                                                    09/04/19 09:41:14
                                                              Page 31 ofPage
                                                                        31 31 of
                                      31


the bailees of OWB USA; (iii) OWB USA was in constructive possession of the bunkers when

they were delivered to the Vessels and therefore OWB USA “received” the bunkers; and (iv) the

“goods” refer only to the bunker fuel and not the incidental costs of delivery. Accordingly, it is

hereby

          ORDERED: NuStar’s MSJ is GRANTED as to the issue of whether OWB USA

“received the goods” pursuant to § 503(b)(9) and DENIED as to the issue of whether the non-

goods portion of the administrative expense claims qualify as “goods;” and it is further

          ORDERED: NuStar Services is allowed an administrative expense claim in the amount

of $6,476,246.17 and NuStar Terminals is allowed an administrative expense claim in the

amount of $2,456,997.27; and it is further

          ORDERED: The non-goods portion of NuStar Services’ and NuStar Terminals’ asserted

administrative expense claims, $203,937.19 and $2,650.00 respectively, are disallowed as

administrative expenses claims and reclassified as allowed general unsecured claims; and it is

further

          ORDERED: The OWB USA MSJ is DENIED as to the issue of whether OWB USA

“received the goods” pursuant to § 503(b)(9) and GRANTED as to the issue of whether the non-

goods portion of the administrative expense claims qualify as “goods.”




              Dated at Bridgeport, Connecticut this 19th day of August, 2019.




                                                31
